DETAILED ACTION
This action is responsive to Applicant’s Response to Restriction dated 6/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 6/6/2022 is acknowledged.
Claims 16-18 were withdrawn by the Applicant in the response filed 6/6/2022.

Claim Status
Claims 1-18 are pending.
Claims 16-18 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the source (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase: “wherein the periodically cascaded unit cells a relationship between frequency and phase shift is configurable” is considered to be indefinite claim language. 
Even application of a grammatical fix similar to: “wherein the periodically cascaded unit cells have a configurable relationship between frequency and phase shift 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein the frequency and phase shift of microwave energy in the periodically cascaded unit cells is variable”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (US Pub. 2004/0107910).
Regarding claim 1, Nakata teaches a large area microwave plasma chemical vapour deposition (LA MPCVD) reactor apparatus ([0089] and Fig. 7A, entirety), comprising; a reactor chamber ([0214] and Fig. 7A, vacuum chamber #5) adapted to provide a plasma region in an interior of the reactor chamber by electromagnetic energy ([0214]) at a first frequency ([0215]: 2.45 GHz), and a Composite Right/Left-Handed (CRLH) waveguide section ([0215] and Fig.7A, plurality of rectangular waveguides #1 with both right/left-handed orientation) adapted to operate with an infinite wavelength at the first frequency ([0215]: generates an EM wave) and having in a wall of the CRLH waveguide section a coupler ([0216] and Fig. 7B, slots #2) arranged to couple electromagnetic energy from an interior of the CRLH waveguide section to the interior of the reactor chamber ([0220]).

To clarify the record, the claim limitations “large area microwave plasma chemical vapour deposition”, “adapted to provide a plasma region in an interior of the reactor chamber by electromagnetic energy at a first frequency”, and “adapted to operate with an infinite wavelength at the first frequency”, “to couple electromagnetic energy fr are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Regarding claim 2, Nakata teaches wherein the coupler comprises a plurality of electromagnetic energy couplers spaced with respect to each other ([0216] and Fig. 7B, slots #2 arranged evenly spaced over each waveguide #1).

Regarding claim 3, Nakata teaches wherein the coupler comprises a slot in the wall of the CRLH waveguide section ([0216] and Fig. 7B, slots #2).

Regarding claim 4, Nakata teaches a source of electromagnetic energy having an energy output ([0215] and Fig. 7B, EM wave source #3 with a distributing waveguide #17), and wherein one or more CRLH waveguides in the CRLH waveguide section has a first energy input end coupled to the energy output (see Fig. 7B, terminal end of each #1 coupled to #17).

Regarding claim 5, Nakata teaches wherein one or more CRLH waveguides in the CRLH waveguide section has a second, shorted end (Fig. 7B, end of #1 opposite #17; described in [0015] as a shorted end).

Regarding claim 10, Nakata teaches wherein the electromagnetic energy is microwave energy at the first frequency ([0215]).

Regarding claim 11, Nakata teaches wherein the first frequency is 2.45 GHz ([0215]).

Regarding claim 12, Nakata teaches wherein the CRLH waveguide section comprises a plurality of CRLH waveguides arranged side-by-side (see Figs. 7A-B, #1 arranged next to each other).

Regarding claim 13, Nakata teaches wherein the CRLH waveguide section comprises periodically cascaded unit cells (see Figs. 7A-B, #1 arranged in a longitudinal direction and stacked together horizontally similar to instant Fig. 3), wherein the frequency and phase shift of microwave energy in the periodically cascaded unit cells is variable ([0263]: frequency of sources is adjustable, the sources would be capable of applying a phase shift as is customary in the art).

Note: see rejection of the claim under section 112(b), Examiner’s interpretation applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US Patent 6,645,343) in view of Nakata (US Pub. 2004/0107910).
Regarding claim 1, Wild teaches a large area microwave plasma chemical vapour deposition reactor apparatus (Fig. 1, reactor #1, entirety), comprising: a reactor chamber (C3, L49-C4, L60 and Fig. 1, reactor housing #2 and waveguide section #16) adapted to provide a plasma region in an interior of the reactor chamber by electromagnetic energy at a first frequency (C3, L54-62 and Fig. 1; high-frequency coaxial line #5 provides microwaves for plasma generation).

Wild does not teach a composite right/left-handed waveguide section adapted to operate with an infinite wavelength at the first frequency and having in a wall of the CRLH waveguide section a coupler arranged to couple electromagnetic energy from an interior of the CRLF waveguide section to the interior of the reactor chamber.
However, Nakata teaches a Composite Right/Left-Handed (CRLH) waveguide section ([0215] and Fig.7A, plurality of rectangular waveguides #1 with both right/left-handed orientation) adapted to operate with an infinite wavelength at the first frequency ([0215]: generates an EM wave) and having in a wall of the CRLH waveguide section a coupler ([0216] and Fig. 7B, slots #2) arranged to couple electromagnetic energy from an interior of the CRLH waveguide section to the interior of the reactor chamber ([0220]).
Wild and Nakata both teach microwave CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 2, Wild does not teach the limitations of the claim.
However, Nakata teaches wherein the coupler comprises a plurality of electromagnetic energy couplers spaced with respect to each other (Nakata - [0216] and Fig. 7B, slots #2 arranged evenly spaced over each waveguide #1).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 3, Wild does not teach the limitations of the claim.
However, Nakata teaches wherein the coupler comprises a slot in the wall of the CRLH waveguide section (Nakata - [0216] and Fig. 7B, slots #2).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 4, Wild does not teach the limitations of the claim.
However, Nakata teaches a source of electromagnetic energy having an energy output ([0215] and Fig. 7B, EM wave source #3 with a distributing waveguide #17), and wherein one or more CRLH waveguides in the CRLH waveguide section has a first energy input end coupled to the energy output (see Fig. 7B, terminal end of each #1 coupled to #17).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 5, Wild does not teach the limitations of the claim.
However, Nakata teaches wherein one or more CRLH waveguides in the CRLH waveguide section has a second, shorted end (Nakata - Fig. 7B, end of #1 opposite #17; described in [0015] as a shorted end).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 6, Wild teaches a first sub-chamber and a second sub-chamber (Wild – Fig. 1, top half and bottom half of waveguide section #16), wherein the second sub-chamber is adapted to comprise the plasma region (Wild – C4, L56 and Fig. 1, exit end #15 is in the lower half of #16), and wherein the electromagnetic energy is provided from the waveguide section to the second sub-chamber via the first sub-chamber (Wild – C4, L49: microwave generator #6 couples to coaxial line #5 to provide microwaves to the upper half of waveguide #16).

Wild does not teach wherein the first sub-chamber comprises the coupler, nor wherein the waveguide section is a CRLH waveguide section.
However, Nakata teaches the coupler (Nakata - [0216] and Fig. 7B, slots #2) and wherein the waveguide section is a CRLH waveguide section (Nakata - [0215] and Fig.7A, plurality of rectangular waveguides #1 with both right/left-handed orientation).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 7, Wild teaches wherein the first sub-chamber and second sub-chamber have the same cross sectional area (Wild – Fig. 1, upper and lower halves of waveguide #16 appear to be substantially the same in cross-sectional area).

Regarding claim 8, Wild teaches wherein the second sub-chamber comprises quartz windows arranged to separate the plasma region from atmospheric pressure (Wild – C4, L33 and Fig. 1, quartz ring #13 forms a microwave window #12 with 360-degree directionality, thus can reasonably be considered as providing a plurality of “windows” even though it has a singular construction).
Additionally, the courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Regarding claim 9, Wild teaches wherein the first sub-chamber and second sub-chamber are arranged on top of each other and interconnected in each end (Wild- Fig. 1, upper and lower halves of waveguide #16 are stacked and interconnected).

Regarding claim 10, Wild teaches wherein the electromagnetic energy is microwave energy at the first frequency (Wild – C1, L5-10).

Regarding claim 11, Wild does not explicitly teach the limitations of the claim.
However, Nakata teaches wherein the first frequency is 2.45 GHz ([0215]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 12, Wild does not teach the limitations of the claim.
However, Nakata teaches wherein the CRLH waveguide section comprises a plurality of CRLH waveguides arranged side-by-side (see Figs. 7A-B, #1 arranged next to each other).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Regarding claim 13, Wild does not teach the limitations of the claim.
However, Nakata teaches wherein the CRLH waveguide section comprises periodically cascaded unit cells (see Figs. 7A-B, #1 arranged in a longitudinal direction and stacked together horizontally similar to instant Fig. 3), wherein the frequency and phase shift of microwave energy in the periodically cascaded unit cells is variable ([0263]: frequency of sources is adjustable, the sources would be capable of applying a phase shift as is customary in the art).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the waveguide section of Nakata to comprise the CRLH waveguide section of Nakata in order to enable uniform arrangement of slots for uniform plasma processing ([0123]) and to provide a waveguide with simple construction and low cost (Nakata – [0120]).

Note: see rejection of the claim under section 112(b), Examiner’s interpretation applied.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wild (US Patent 6,645,343) and Nakata (US Pub. 2004/0107910), as applied to claims 1-13 above, and further in view of Stevens (US Patent 5,302,803) and Kao (US Patent 6,026,762).
The limitations of claims 1-13 are set forth above.
Regarding claim 14, modified Wild does not teach wherein the periodically cascaded unit cells comprises tuning elements configured to modify internal dimensions of the periodically cascaded unit cells.
However, Stevens teaches wherein a waveguide comprises tuning elements configured to modify internal dimensions of the waveguide (Stevens – C9, L24-32 and Fig. 6, tuning stubs #91 positioned within waveguide section #90, where the stubs are inserted into the waveguide for impedance matching).
Modified Wild, Stevens, and Kao all teach microwave CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wild apparatus to comprise the tuning elements of Stevens in order to vary impedance and optimize microwave energy coupling (Kao – C19, L33-54).

Regarding claim 15, modified Wild does not teach wherein the tuning elements comprises a pair of stubs arranged to be inserted into the periodically cascaded unit cells.
However, Stevens teaches wherein the tuning elements comprises a pair of stubs arranged to be inserted into the waveguide (Stevens – C9, L24-32 and Fig. 6, two tuning stubs #91 positioned within waveguide section #90).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wild apparatus to comprise the tuning elements of Stevens in order to vary impedance and optimize microwave energy coupling (Kao – C19, L33-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tachibana (US Patent 5,479,875) teaches an apparatus/method for diamond film formation with microwave plasma (Fig. 1). Blinov (US Patent 5,643,365) teaches an apparatus with opposing plasma horns for a CVD process (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718